DETAILED ACTION
This action is in response to the application filed 14 February 2022, claiming benefit back to 21 February 2017.
	Claims 1, 2, 3, 9, 17, 20, 25 – 27, 32, 33, 36 – 38, 44, 51, 55, 56, 60 and 61 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation
This application is a continuation application of U.S. application no. 16/487,184 filed on 20 August 2019, now U.S. Patent 11,282,015 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 9, 17, 20, 25 – 27, 32, 33, 36 – 38, 44, 51, 55, and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims of U.S. Patent No. 11,282,015 (‘015 patent) in view of Alon et al. (U.S. 2015/0050950).

	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,282,015 (‘015 patent) in view of Alon et al. (U.S. 2015/0050950). The only difference between claim 1 of the ‘015 patent and the instant claim and claim 1 of the instant application (other than claim 1 of the ‘015 patent being narrower than claim 1 of the instant application) is the type of sensor used in the monitoring.

U.S. 11,282,015
1. A computer-implemented method for monitoring and recording a process in a clean space, the method comprising: 
	providing an electronic process record to a user using at least one processor, wherein the user is a human;
 	monitoring, using at least one sensor comprising a microphone, for an event associated with the electronic process record, wherein the event is an audio signal generated by the user in the clean space;
	detecting, using at least one sensor, the event associated with the electronic process record; and 
	recording, in at least one data storage, using the at least one processor, in the electronic process record, information associated with the detected event, the recorded information being associated with a record of the electronic process record in the at least one data storage and determined based on the audio signal; 
	verifying, using the at least one processor in communication with the at least one data storage, the recorded information; and 
	storing, using the at least one processor in communication with the at least one data storage, an indication that the recorded information has been verified.

Instant Application
1. A computer-implemented method for monitoring and recording a process in a clean space, the method comprising: 
	providing an electronic process record to a user using at least one processor, wherein the user is a human; 
	monitoring, using at least one sensor comprising at least one selected from the group of a photodiode, a still image capture camera, a video camera, a motion capture device, a laser barcode scanner, an RFID sensor, an electrochemical sensor, mass flow sensor, heater output sensor, pump output sensor and a gas detector, for an event associated with the electronic process record, wherein the event is a signal generated by the user in the clean space;
	detecting, using at least one sensor, the event associated with the electronic process record; and 
	recording, in at least one data storage, using the at least one processor, in the electronic process record, information associated with the detected event, the recorded information being associated with a record of the electronic process record in the at least one data storage and determined based on the 
	




	Analogous art Alon et al. discloses that sensors can include multiple types of input devices, such as a microphone, a camera, etc. (see at least [0099] Such operations may include one or more of storing information read from the checkpoint tag 104, displaying information on the display device 126, transmitting information to the backend processor device 110 and/or other processor device 150, obtaining, storing and/or transmitting further information (such as, but not limited to data from a sensor, location detector or other detector, time information, camera or other image detecting device, microphone or other audio detecting device, or the user input device 128)).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very substitution itself- that is one of the multiple microphone equivalent sensor types, such as a camera, of Alon et al. with the sensor that comprises a microphone in U.S. 11,282,015. 
One of ordinary skill in the art at the time of the invention would have been able to substitute the elements of the above references, and would have found that the simple substitution of one known element with  another produces a predictable result of using any compatible sensor to monitor an environment, since each type of sensor senses their surroundings and sends respective data based on the sensing,  which renders the claim obvious. 

	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,282,015 (‘015 patent) in view of Alon et al. (U.S. 2015/0050950). Although the claims at issue are not identical, the instant claim is not  patentably distinct from the combined invention of claim 2 of the ‘015 patent and Alon et al. because claim 2 of the ‘015 patent, when combined with Alon et al., discloses all of the limitations of claim 2 of the instant application.

	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,282,015 (‘015 patent) in view of Alon et al. (U.S. 2015/0050950). Although the claims at issue are not identical, the instant claim is not  patentably distinct from the combined invention of claim 3 of the ‘015 patent and Alon et al. because claim 3 of the ‘015 patent, when combined with Alon et al., discloses all of the limitations of claim 3 of the instant application.

	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,282,015 (‘015 patent) in view of Alon et al. (U.S. 2015/0050950). Although the claims at issue are not identical, the instant claim is not  patentably distinct from the combined invention of claim 4 of the ‘015 patent and Alon et al. because claim 4 of the ‘015 patent, when combined with Alon et al., discloses all of the limitations of claim 9 of the instant application.

	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,282,015 (‘015 patent) in view of Alon et al. (U.S. 2015/0050950). Although the claims at issue are not identical, the instant claim is not  patentably distinct from the combined invention of claim 5 of the ‘015 patent and Alon et al. because claim 5 of the ‘015 patent, when combined with Alon et al., discloses all of the limitations of claim 17 of the instant application.

	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,282,015 (‘015 patent) in view of Alon et al. (U.S. 2015/0050950). Although the claims at issue are not identical, the instant claim is not  patentably distinct from the combined invention of claim 6 of the ‘015 patent and Alon et al. because claim 6 of the ‘015 patent, when combined with Alon et al., discloses all of the limitations of claim 20 of the instant application.

	Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,282,015 (‘015 patent) in view of Alon et al. (U.S. 2015/0050950). As discussed in respect to claim 1, the only difference between claim 8 of the ‘015 patent and the instant claim (other than claim 8 of the ‘015 patent being narrower than claim 8 of the instant application) is the type of sensor used in the monitoring.  As disclosed above, the combination of claim 8 of the ‘015 patent and the disclosure of Alon et al. would render the instant claim obvious. 

	Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,282,015 (‘015 patent) in view of Alon et al. (U.S. 2015/0050950). Although the claims at issue are not identical, the instant claim is not  patentably distinct from the combined invention of claim 9 of the ‘015 patent and Alon et al. because claim 9 of the ‘015 patent, when combined with Alon et al., discloses all of the limitations of claim 26 of the instant application.

	Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,282,015 (‘015 patent) in view of Alon et al. (U.S. 2015/0050950). Although the claims at issue are not identical, the instant claim is not  patentably distinct from the combined invention of claim 10 of the ‘015 patent and Alon et al. because claim 10 of the ‘015 patent, when combined with Alon et al., discloses all of the limitations of claim 27 of the instant application.

	Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,282,015 (‘015 patent) in view of Alon et al. (U.S. 2015/0050950). Although the claims at issue are not identical, the instant claim is not  patentably distinct from the combined invention of claim 11 of the ‘015 patent and Alon et al. because claim 11 of the ‘015 patent, when combined with Alon et al., discloses all of the limitations of claim 32 of the instant application.

	Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,282,015 (‘015 patent) in view of Alon et al. (U.S. 2015/0050950). Although the claims at issue are not identical, the instant claim is not  patentably distinct from the combined invention of claim 12 of the ‘015 patent and Alon et al. because claim 12 of the ‘015 patent, when combined with Alon et al., discloses all of the limitations of claim 33 of the instant application.

	Claims 36 – 38, 44, 51, 55, 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 – 18 of U.S. Patent No. 11,282,015 (‘015 patent) in view of Alon et al. (U.S. 2015/0050950), using the same rationale as discussed above in respect to claims 1, 2, 3, 9, 17, 20, 25 – 27, 32, and 33. 

Allowable Subject Matter
Claims 60 and 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Lipner et al. (U.S. 2007/0270980), which discloses a computerized procedures system;
Hodge et al. (U.S. 2013/0274929), which discloses a system and method for manufacturing;
Asenjo et al. (U.S. 2014/0335480), which discloses using cloud-based data for industrial automation system training;
Ishimaru; Kenji et al. (U.S. 8,977,424), which discloses a fault diagnosis method and fault diagnosis device; 
Pannese; Patrick D. et al. (U.S. 2008/0155447), which discloses methods and systems for controlling a semiconductor fabrication process
Mizoe; Akihito et al. (U.S. 2008/0133973), which discloses a data processing method and data analysis apparatus

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683